DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cut-out portion having a third and a fourth region and the “first region in which the area of the opening between the valve body and the land becomes gradually larger, the second region which is connected to the first region and in which the area of the opening between the valve body and the land is constant, the third region which is connected to the second region and in which the area of the opening between the valve body and the land becomes gradually larger, and the fourth region which is connected to the third region and in which the area of the opening between the valve body and the land is constant, wherein a distance from a surface in the first region and a surface in the second region to the valve body is set as a first distance” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Figure 10 shows 3 distinct regions of the land. Furthermore, looking at Figures 9 and 10, there are no regions which are gradually increasing the area between the valve body and the spool. Figure 10 shows 3 constant regions. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Objections
Claim 2 objected to because of the following informalities:  in line 2, “wherein a cut-out portion is formed on the land that in the spool that” should read --wherein the cut-out portion is formed on the land of the spool--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 3, the limitations “a cut-out portion” in lines 2 are unclear and indefinite. It is unclear and indefinite if these are the same cut-out portions as claimed in claim 1, line 11. For examination purposes, the limitation will be read as the same cut-out portion for both claims 2 and 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (JP 2001271803) in view of Mickelson et al. (U.S. Patent No. 6,397,890).

    PNG
    media_image1.png
    506
    592
    media_image1.png
    Greyscale

Annotated Figure 9 from Mickelson.
Regarding claims 1-3, Oshima discloses a control valve (A) coupled to a hydraulic cylinder for moving a mast frontward and rearward (see translation paragraph 0003), wherein the mast is used for lifting and lowering a fork (see translation paragraph 0001), the control valve (A) moves a spool (23) with respect to a valve body (21), and thereby selectively connects a first passage (36) and a second passage (41) to a reach-out side actuator port (39 or 40) and a reach-in side actuator port (39 or 40), wherein the first passage (36) to which high-pressure hydraulic oil is introduced, the second passage (41) which is open at a low-pressure region, the reach-out side actuator port (39 or 40) for biasing a piston of the hydraulic cylinder toward a side at which the mast is moved frontward, and the reach-in 
Oshima fails to disclose teaches wherein a cut-out portion is formed on a land in the spool that blocks the reach-in side actuator port from communicating with the second passage, and the cut-out portion has a shape in which an area of an opening formed between the valve body and the land changes in two steps; wherein the cut-out portion is formed on the land of the spool that blocks the reach-in side actuator port from communicating with the second passage, and the cut-out portion has a shape in which a distance between the valve body and a surface of the cut-out portion changes in at least two steps; wherein the cut-out portion formed on the land in the spool that blocks the reach-in side actuator port from communicating with the second passage comprises a first region and a second region; the first region in which the area of the opening between the valve body and the land is constant and the second region which is connected to the first region and in which the area of the opening between the valve body and the land is constant; wherein a distance from a surface in the first region to the valve body is set as a first distance, and a distance from a surface in the second region to the valve body is set as a second distance longer than the first distance, and wherein the first region and the second region have a semi-circular shape in a plan view.
Mickelson teaches a spool valve wherein a cut-out portion (26) is formed on a land (24) in a spool (22) that blocks a reach-in side actuator port (14) from communicating with a second passage (18), and the cut-out portion (26) has a shape in which an area of an opening formed between a valve body (12) and the land (24) changes in two steps (see Figure 9; Col. 3, lines 20-40); wherein the cut-out portion (26) is formed on the land (24) of the spool (22) that blocks the reach-in side actuator port (14) from communicating with the second passage (18), and the cut-out portion (26) has a shape in which a distance between the valve body (12) and a surface of the cut-out portion (26) changes in at least two steps (see Figure 9; Col. 3, lines 20-40); wherein the cut-out portion (26) formed on the land (24) in the 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Oshima to provide wherein a cut-out portion is formed on a land in the spool that blocks the reach-in side actuator port from communicating with the second passage, and the cut-out portion has a shape in which an area of an opening formed between the valve body and the land changes in two steps; wherein the cut-out portion is formed on the land of the spool that blocks the reach-in side actuator port from communicating with the second passage, and the cut-out portion has a shape in which a distance between the valve body and a surface of the cut-out portion changes in at least two steps; wherein the cut-out portion formed on the land in the spool that blocks the reach-in side actuator port from communicating with the second passage comprises a first region and a second region; the first region in which the area of the opening between the valve body and the land is constant and the second region which is connected to the first region and in which the area of the opening between the valve body and the land is constant; wherein a distance from a surface in the first region to the valve body is set as a first distance, and a distance from a surface in the second region to the valve body is set as a second distance longer than the first distance, and wherein the first region and the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bacon et al. (U.S. 2014/0026546) discloses a two-step cut-out portion of a spool land; Lang (U.S. Patent No. 4,313,467) discloses a multi-step cut-out portion of a spool land between a work port and tank port; Schexnayder (U.S. Patent No. 4,009,864) discloses a cut-out portion in a spool land between a work port and tank port.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.